

Exhibit 10.1

REFINANCING TERM LOAN AMENDMENT NO. 1 dated as of May 24, 2013 (this
“Agreement”) to the Credit Agreement dated as of March 25, 2013 (the “Credit
Agreement”) among ORBITZ WORLDWIDE, INC., a Delaware corporation (the
“Borrower”), CREDIT SUISSE AG, as Administrative Agent, Collateral Agent, L/C
Issuer and Swing Line Lender, JPMORGAN CHASE BANK, N.A. and SUNTRUST BANK, as
L/C Issuers, and each lender party thereto (collectively, the “Lenders”).
WHEREAS, the Borrower has requested that (a) the persons set forth on Schedule I
hereto under the caption “Refinancing Tranche C Term Lenders” (the “Refinancing
Tranche C Term Lenders”) make Refinancing Term Loans to the Borrower on the
First Refinancing Term Loan Amendment Effective Date in an aggregate principal
amount of $350,000,000 (the “Refinancing Tranche C Term Loans”; the commitments
to make such term loans, the “Refinancing Tranche C Term Commitments”), the Net
Cash Proceeds of which shall be used to (i) repay in full all outstanding
Tranche C Term Loans, (ii) repay outstanding Tranche B Term Loans in an
aggregate principal amount of up to $50,000,000 and (iii) pay fees and expenses
incurred in connection with the foregoing and (b) the persons set forth on
Schedule I hereto under the caption “Refinancing Tranche B Term Lenders (the
“Refinancing Tranche B Term Lenders” and, together with the Refinancing Tranche
C Term Lenders, the “Refinancing Term Lenders”) make Refinancing Term Loans to
the Borrower on the First Refinancing Term Loan Amendment Effective Date in an
aggregate principal amount of $100,000,000 (the “Refinancing Tranche B Term
Loans” and, together with the Refinancing Tranche C Term Loans, the “Refinancing
Term Loans”; the commitments to make such Refinancing Tranche B Term Loans, the
“Refinancing Tranche B Term Commitments”), the Net Cash Proceeds of which shall
be used to repay all outstanding Tranche B Term Loans (other than the Tranche B
Term Loans that will be repaid with Refinancing Tranche C Term Loans as
described in clause (a)(ii) above) and to pay fees and expenses incurred in
connection with the foregoing;
WHEREAS, upon the First Refinancing Term Loan Amendment Effective Date, the
Credit Agreement will be amended to provide for certain of the terms of the
Refinancing Tranche B Term Loans and the Refinancing Tranche C Term Loans as
further set forth herein;
WHEREAS, upon the First Refinancing Term Loan Amendment Effective Date, each
Person that executes and delivers a signature page to this Agreement
(a) designating itself as a “Refinancing Tranche B Term Lender” shall have the
Refinancing Tranche B Term Commitment and (b) designating itself as a
“Refinancing Tranche C Term Lender” shall have the Refinancing Tranche C Term
Commitment, in each case, set forth opposite its name on Schedule I hereto;
WHEREAS, the Refinancing Term Lenders are willing to make the Refinancing Term
Loans to the Borrower on the First Refinancing Term Loan






--------------------------------------------------------------------------------




Amendment Effective Date on the terms and subject to the conditions set forth
herein and in the Credit Agreement; and
WHEREAS, Credit Suisse Securities (USA) LLC, Jefferies Finance LLC and J.P.
Morgan Securities LLC will act as joint lead arrangers and joint bookrunners,
and SunTrust Robinson Humphrey, Inc. will act as a bookrunner, for this
Agreement and the Refinancing Term Loans.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The provisions
of Section 1.02 of the Credit Agreement are hereby incorporated by reference
herein, mutatis mutandis.
SECTION 2.    Refinancing Tranche B Term Loans. (a) Subject to the terms and
conditions set forth herein and in the Credit Agreement, each Refinancing
Tranche B Term Lender agrees, severally and not jointly, to make Refinancing
Tranche B Term Loans to the Borrower on the First Refinancing Term Loan
Amendment Effective Date in the amount set forth opposite such Refinancing
Tranche B Term Lender’s name on Schedule I hereto.
(b)    Unless the context shall otherwise require, each Refinancing Tranche B
Term Lender shall constitute a Refinancing Term Lender, a Tranche B Term Lender,
a Term Lender and a Lender under the Credit Agreement (as amended hereby), and
its Refinancing Tranche B Term Loans shall constitute Refinancing Term Loans,
Tranche B Term Loans and Term Loans, in each case for all purposes of the Credit
Agreement (as amended hereby) and the other Loan Documents.
(c)    Unless previously terminated, the Refinancing Tranche B Term Commitments
shall terminate upon the making of the Refinancing Tranche B Term Loans on the
First Refinancing Term Loan Amendment Effective Date.
(d)    The proceeds of the Refinancing Tranche B Term Loans shall be used by the
Borrower solely to repay all outstanding Tranche B Term Loans (other than the
Tranche B Term Loans that will be repaid with Refinancing Tranche C Term Loans
pursuant to Section 3(d) below), together with all amounts required to be paid
by it in connection therewith, (including the amount contemplated by
Section 2.05(e) of the Credit Agreement (the “Repricing Premium”)) and to pay
fees and expenses incurred in connection with the transactions contemplated by
this Agreement.
SECTION 3.    Refinancing Tranche C Term Loans. (a) Subject to the terms and
conditions set forth herein and in the Credit Agreement, each Refinancing
Tranche C Term Lender agrees, severally and not jointly, to make Refinancing
Tranche C






--------------------------------------------------------------------------------




Term Loans to the Borrower on the First Refinancing Term Loan Amendment
Effective Date in the amount set forth opposite such Refinancing Tranche C Term
Lender’s name on Schedule I hereto.
(b)    Unless the context shall otherwise require, each Refinancing Tranche C
Term Lender shall constitute a Refinancing Term Lender, a Tranche C Term Lender,
a Term Lender and a Lender under the Credit Agreement (as amended hereby), and
its Refinancing Tranche C Term Loans shall constitute Refinancing Term Loans,
Tranche C Term Loans and Term Loans, in each case for all purposes of the Credit
Agreement (as amended hereby) and the other Loan Documents.
(c)    Unless previously terminated, the Refinancing Tranche C Term Commitments
shall terminate upon the making of the Refinancing Tranche C Term Loans on the
First Refinancing Term Loan Amendment Effective Date.
(d)    The proceeds of the Refinancing Tranche C Term Loans shall be used by the
Borrower solely to repay in full all outstanding Tranche C Term Loans and
outstanding Tranche B Term Loans in an aggregate principal amount of up to
$50,000,000, together with all amounts required to be paid by it in connection
therewith (including the Repricing Premium), and to pay fees and expenses
incurred in connection with the transactions contemplated by this Agreement.
SECTION 4.    Amendments to the Credit Agreement. (a) Section 1.01 of the Credit
Agreement is hereby amended by inserting the following new definitions in proper
alphabetical order therein:
“First Refinancing Term Loan Amendment” means the Refinancing Term Loan
Amendment No. 1 dated as of May 24, 2013, among the Borrower, the other Loan
Parties parties thereto, the Administrative Agent and the Refinancing Term
Lenders party thereto.
“First Refinancing Term Loan Amendment Effective Date” has the meaning assigned
to the term “First Refinancing Term Loan Amendment Effective Date” in the First
Refinancing Term Loan Amendment.
(b)    The definition of the term “Applicable Rate” in Section 1.01 of the
Credit Agreement is hereby amended by amending and restating in their entirety
clauses (a) and (b) thereof as follows:
“(a)    with respect to Tranche B Term Loans, the following percentages per
annum, based upon the Senior Secured Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b) (provided that until the Compliance Certificate is delivered in
respect of the period ending June 30, 2013 pursuant to Section 6.02(b), “Pricing
Level 1” shall apply):






--------------------------------------------------------------------------------




 
Pricing Level
Senior Secured Leverage Ratio
Eurocurrency Rate
Base Rate
1
> 2.5:1
3.50%
2.50%
2
< 2.5:1
3.25%
2.25%


    (b)    with respect to Tranche C Term Loans, the following percentages per
annum, based upon the Senior Secured Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b) (provided that until the Compliance Certificate is delivered in
respect of the period ending June 30, 2013 pursuant to Section 6.02(b), “Pricing
Level 1” shall apply):
 
Pricing Level
Senior Secured Leverage Ratio
Eurocurrency Rate
Base Rate
1
> 2.5:1
4.75%
3.75%
2
< 2.5:1
4.50%
3.50%


    and”.
(c)    The definition of the term “Applicable Rate” in Section 1.01 of the
Credit Agreement is hereby further amended by inserting the words “or Senior
Secured Leverage Ratio, as applicable,” after the words “Total Leverage Ratio”
in the last sentence thereof.
(d)    The definition of the term “Eurocurrency Rate” in Section 1.01 of the
Credit Agreement is hereby amended by replacing “1.25%” in the second sentence
thereof with “1.00%”.
(e)    The definition of the term “Interest Period” in Section 1.01 of the
Credit Agreement is hereby amended by (i) deleting the reference to “and” at the
end of clause (c) thereof, (ii) replacing the period at the end of clause (d)
thereof with a reference to “; and” and (iii) inserting a new clause (e) to read
as follows:
“(e)    the initial Interest Period in respect of Term Loans borrowed on the
First Refinancing Term Loan Amendment Effective Date shall be an Interest Period
beginning on the First Refinancing Term Loan Amendment Effective Date and ending
on June 28, 2013.”
(f)    The definition of the term “Tranche B Term Loan” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:






--------------------------------------------------------------------------------




““Tranche B Term Loan” means a loan made pursuant to (a) Section 2.01(a)(i) on
the Closing Date or (b) Section 2 of the First Refinancing Term Loan Amendment
on the First Refinancing Term Loan Amendment Effective Date.”
(g)    The definition of the term “Tranche C Term Loan” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
““Tranche C Term Loan” means a loan made pursuant to (a) Section 2.01(a)(ii) on
the Closing Date or (b) Section 3 of the First Refinancing Term Loan Amendment
on the First Refinancing Term Loan Amendment Effective Date.”
(h)    Section 2.05(e) of the Credit Agreement is hereby amended by replacing
the words “first anniversary of the Closing Date” therein with the words “the
date that is six months after the First Refinancing Term Loan Amendment
Effective Date”.
(i)    Section 2.07(a) of the Credit Agreement is hereby amended by replacing
each reference to “Closing Date” therein with a reference to “First Refinancing
Term Loan Amendment Effective Date”.
SECTION 5.    Representations and Warranties. To induce the other parties hereto
to enter into this Agreement, the Borrower represents and warrants to each of
the Lenders and the Administrative Agent that at the time of and immediately
after giving effect to this Agreement, the borrowing of the Refinancing Term
Loans and the other transactions contemplated hereby: (a) the representations
and warranties of the Borrower and each other Loan Party contained in Article V
of the Credit Agreement or any other Loan Document are true and correct in all
material respects on and as of the date hereof; provided that, to the extent
that such representations and warranties specifically refer to an earlier date,
such representations and warranties were true and correct in all material
respects as of such earlier date; provided, further that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language is or was true and correct in all respects on such respective
dates (it being understood and agreed that the reference in Section 5.16 of the
Credit Agreement to the “Closing Date” shall be deemed to be a reference to the
First Refinancing Term Loan Amendment Effective Date and the reference in such
Section 5.16 to the “Transactions” shall be deemed to refer to the transactions
contemplated hereby) and (b) no Default exists, or would result from the
consummation of the transactions contemplated hereby, including the borrowing of
the Refinancing Term Loans or the application of proceeds thereof.
SECTION 6.    Other Agreements. The parties hereto hereby agree that this
Agreement shall constitute the notice with respect to the establishment of
Refinancing Term Loans required pursuant to Section 2.17(a) of the Credit
Agreement, and the Administrative Agent hereby waives compliance with the
requirements with respect to the date on which such notice was required to be
delivered pursuant thereto.






--------------------------------------------------------------------------------




SECTION 7. Effectiveness. This Agreement shall become effective as of the date
(the “First Refinancing Term Loan Amendment Effective Date”) on which each of
the following conditions shall have been satisfied:
(a)    the Administrative Agent (or its counsel) shall have received
counterparts of this Agreement that, when taken together, bear the signatures of
(i) the Borrower, (ii) each Subsidiary Guarantor and (iii) each Refinancing Term
Lender;
(b)    the Administrative Agent shall have received such board resolutions,
secretary’s certificates, officer’s certificates and other documents with
respect to the Borrower in connection with this Agreement, the borrowing of the
Refinancing Term Loans and the other transactions contemplated hereby, in each
case, as the Administrative Agent may reasonably request and in form and
substance consistent with such resolutions, certificates and documents delivered
on the Closing Date;
(c)    the Administrative Agent shall have received a favorable legal opinion,
dated as of the First Refinancing Term Loan Amendment Effective Date and
addressed to the Administrative Agent and the Lenders, from Davis Polk &
Wardwell LLP, New York counsel to the Loan Parties, with respect to the
Borrower, this Agreement and the Credit Agreement as amended by this Agreement,
in form and substance consistent with such opinions delivered on the Closing
Date;
(d)    (i) The Administrative Agent shall have received (x) a Committed Loan
Notice with respect to the Refinancing Term Loans setting forth the information
specified in Section 2.02 of the Credit Agreement and (y) a notice of prepayment
with respect to the prepayment of the Tranche B Term Loans and the Tranche C
Term Loans required to be made pursuant to Section 2.05(d) of the Credit
Agreement (the “Term Loan Prepayment”) and (ii) substantially contemporaneously
with the other transactions contemplated hereby, the Borrower shall have made
the Term Loan Prepayment and shall have paid all amounts, including the
Repricing Premium, required to be paid by it in connection therewith;
(e)    The Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Act, requested by the
Administrative Agent or the Lenders a reasonable period of time prior to the
First Refinancing Term Loan Amendment Effective Date; and
(f)    the Administrative Agent shall have received payment of all fees and
other amounts due and payable on or prior to the First Refinancing Term Loan
Amendment Effective Date and, to the extent invoiced at least one Business






--------------------------------------------------------------------------------




Day prior to the First Refinancing Term Loan Amendment Effective Date,
reimbursement or payment of all reasonable and documented out-of-pocket costs
and expenses required to be reimbursed or paid by the Borrower hereunder or any
other Loan Document.
The Administrative Agent shall notify the Borrower and the Lenders of the First
Refinancing Term Loan Amendment Effective Date, and such notice shall be
conclusive and binding.
SECTION 8.    Reaffirmation of Guaranty and Security. The Borrower and each
other Loan Party, by its signature below, hereby (a) agrees that,
notwithstanding the effectiveness of this Agreement, the Collateral Documents
continue to be in full force and effect and (b) affirms and confirms its
guarantee of the Obligations and the pledge of and/or grant of a security
interest in the Collateral to secure such Obligations, all as provided in the
Collateral Documents as originally executed, and acknowledges and agrees that
such guarantee, pledge and/or grant continue in full force and effect in respect
of, and to secure, such Obligations under the Credit Agreement and the other
Loan Documents, including the Refinancing Term Loans.
SECTION 9.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement shall be effective as delivery of an original executed
counterpart hereof. The Administrative Agent may also require that any such
documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier or other electronic
transmission.
SECTION 10.    Governing Law; Jurisdiction; Waiver of Jury Trial. The provisions
of Section 10.16 and 10.17 of the Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.
SECTION 11.    Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Agreement.
SECTION 12.    No Novation; Effect of this Agreement. Except to the extent
satisfied by the Term Loan Prepayment, this Agreement shall not extinguish the
Obligations for the payment of money outstanding under the Credit Agreement or
discharge or release the lien or priority of any Loan Document or any other
security therefor or any guarantee thereof, and the liens and security interests
existing immediately prior to the First Refinancing Term Loan Amendment
Effective Date in favor of the Collateral Agent for the benefit of the Secured
Parties securing payment of the Obligations are in all respects continuing and
in full force and effect with respect to all Obligations. Except as expressly
provided, nothing herein contained shall be construed as a substitution or
novation, or a payment and reborrowing, or a termination,






--------------------------------------------------------------------------------




of the Obligations outstanding under the Credit Agreement or instruments
guaranteeing or securing the same, which shall remain in full force and effect,
except as modified hereby or by instruments executed concurrently herewith.
Nothing expressed or implied in this Agreement or any other document
contemplated hereby shall be construed as a release or other discharge of the
Borrower under the Credit Agreement or the Borrower or any other Loan Party
under any Loan Document from any of its obligations and liabilities thereunder,
and except as expressly provided or to the extent satisfied by the Term Loan
Prepayment, such obligations are in all respects continuing with only the terms
being modified as provided in this Agreement. The Credit Agreement and each of
the other Loan Documents shall remain in full force and effect, until and except
as modified hereby. Except as expressly set forth herein, this Agreement shall
not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders or the Agents under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Except as expressly provided, nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Agreement shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein. This Agreement shall constitute a Refinancing Term Loan
Amendment and a Loan Document for all purposes of the Credit Agreement and the
other Loan Documents. Each Guarantor further agrees that nothing in the Credit
Agreement, this Agreement or any other Loan Document shall be deemed to require
the consent of such Guarantor to any future amendment to the Credit Agreement.
[Remainder of this page intentionally left blank]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
ORBITZ WORLDWIDE, INC., as the Borrower
By: /s/ Katherine L. Abbott            
Name:    Katherine L. Abbott
Title:    Vice President & Treasurer


    






--------------------------------------------------------------------------------




INTERNETWORK PUBLISHING CORPORATION
NEAT GROUP CORPORATION
O HOLDINGS INC.
ORBITZ, INC.
ORBITZ, LLC
ORBITZ AWAY LLC
ORBITZ FINANCIAL CORP.
ORBITZ FOR BUSINESS, INC.
ORBITZ WORLDWIDE, LLC
OWW FULFILLMENT SERVICES, INC.
TRIP NETWORK, INC.
By: /s/ Katherine L. Abbott                
Name:    Katherine L. Abbott
Title:    Vice President & Treasurer






--------------------------------------------------------------------------------






ORBITZ TRAVEL INSURANCE SERVICES, LLC
By: /s/ James F. Rogers                
Name:    James F. Rogers
Title:    Secretary






--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Refinancing
Tranche B Term Lender and Refinancing Tranche C Term Lender
By: /s/ Judith E. Smith            
Name:    Judith E. Smith
Title:    Managing Director




By: /s/ Michael D’Onofrio            
Name:    Michael D’Onofrio
Title:    Associate








--------------------------------------------------------------------------------




SCHEDULE I
Refinancing Tranche B Term Commitments
Refinancing Tranche B Term Lender
Refinancing Tranche B Term Commitment
Credit Suisse AG, Cayman Islands Branch


$100,000,000


TOTAL


$100,000,000





Refinancing Tranche C Term Commitments
Refinancing Tranche C Term Lender
Refinancing Tranche C Term Commitment
Credit Suisse AG, Cayman Islands Branch


$350,000,000


TOTAL


$350,000,000









